Per curiam.

Case No. 553

Respondent Barry G. Sikes was found guilty of violating Standards 4, 23, 44, and 68 of Rule 4-102 of the State Bar Rules. A client employed the respondent to obtain relief for her husband in a criminal matter and she paid him $500. Respondent did not attempt to represent the client, in effect, he abandoned the case, refused to return the fee to her, refused to file a response to a complaint with the State Disciplinary Board and wilfully misrepresented to the client he would seek to obtain a ruling in her husband’s two criminal cases.
Based upon these violations, the Review Panel of the State Disciplinary Board recommended that respondent, Barry G. Sikes, be disbarred from the practice of law in the State of Georgia, pursuant to State Bar Rule 4-103.

Case No. 562

Respondent, Barry G. Sikes, violated Standards 4, 44, and 68 of Rule 4-102 of the State Bar Rules. Respondent agreed to represent a client in a personal injury accident and file a law suit on her behalf. Respondent’s check for the filing fees was returned because of insufficient funds. He never paid the filing fee to the Clayton County State Court and the client’s lawsuit was never served upon the defendant because the defendant did not reside in Clayton County where the complaint had been filed. The defendant in the lawsuit was a resident of Fulton County and respondent did not refile the lawsuit in Fulton County nor make any effort to transfer the lawsuit to Fulton County. Respondent totally abandoned the legal matter entrusted to him by the client and continued to assure her that there was no problem with her lawsuit. In fact, he reported that he was in the process of negotiating a settlement with the defendant’s insurance company. He refused to return the supporting documents she had given him. Respondent wilfully abandoned the legal matter entrusted to him, and also misrepresented to his client that he was negotiating for a settlement. He also failed to file any response to the Memorandum of Complaint filed against him by his client with the State Disciplinary Board and refused to cooperate with the Board.
Based upon these violations, the Review Panel of the State Disciplinary Board recommends that Barry G. Sikes be disbarred from the practice of law in the State of Georgia pursuant to State Bar Rule 4-103.
*43Decided February 18, 1988
Reconsideration denied March 9, 1988.
William P. Smith III, General Counsel State Bar, Viola S. Drew, Assistant General Counsel State Bar, for State Bar of Georgia.
Thomas & Dotson, Antonio L. Thomas, for Sikes.
In addition to the two complaints above, respondent has been found in violation of the Bar Rules of Georgia as set forth in Supreme Court Disciplinary No. 504; therefore, pursuant to Bar Rule 4-103, the filing of a third or subsequent disciplinary infraction constitutes grounds for disbarment.
We adopt the recommendations set out above in Supreme Court Disciplinary Nos. 553 and 562 and hereby order that Barry G. Sikes be disbarred from the practice of law in the State of Georgia.

All the Justices concur.